                                                                     United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                     IN THE UNITED STATES DISTRICT COURT                 October 05, 2018
                      FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                               HOUSTON DIVISION


DAVID CLEO RICHARD,                    §
SPN #00826001                          §
                                       §
                     Petitioner,       §
                                       §
v.                                     §           CIVIL ACTION NO. H-18-3412
                                       §
DAVID GUTIERREZ, Director,             §
Texas Board of Pardons                 §
and Paroles,                           §
                                       §
                     Respondent. 1     §




                        MEMORANDUM OPINION AND ORDER




     The petitioner, David Cleo Richard (SPN #00826001, former TDCJ

#486735),     is    currently incarcerated in the         Harris   County        Jail

following the revocation of his parole.              Richard has now filed a

Petition for a Writ of Habeas Corpus by a Person in State Custody

("Petition")        (Docket   Entry   No.   1) '    challenging    his      parole

revocation.        After considering all of the pleadings as required by

Rule 4 of the Rules Governing Section 2254 Cases, the court will

dismiss this action without prejudice for the reasons explained

below.

     1
      The   petitioner  names   the   following    individuals  as
respondents: William Stephens, who was formerly Director of the
Texas Department of Criminal Justice ("TDCJ"), and David Gutierrez
of the Texas Board of Pardons and Paroles.    Stephens has retired
and is no longer employed by TDCJ.         More importantly, the
petitioner is not in TDCJ custody. Because the petitioner
challenges a parole revocation, the court lists Gutierrez as the
primary respondent pursuant to Rule 2(a) of the Rules Governing
Section 2254 Proceedings in the United States District Courts.
                                    I .    Background

       On April 8, 1987, Richard was convicted of aggravated robbery

and sentenced to thirty years'              imprisonment in the 232nd District

Court for Harris County, Texas. 2                 That conviction was affirmed on

direct appeal.          See Richard v. State of Texas, 788 S.W.2d 917 (Tex.

App.        Houston [1st Dist.] 1990, no pet.).

       At some unspecified point in time, Richard was released from

prison onto parole.              On August     22,   2018,    Richard's   parole was

revoked by a panel of the Texas Board of Pardons and Paroles (the

"Parole Board"), following a hearing at the Harris County Jail. 3
                                                                4
In a Petition that is dated September 16, 2018,                     Richard now seeks

federal habeas relief from his parole revocation because the Parole

Board:

       (1)     failed to give him adequate notice before the
               revocation hearing that he would lose four
               years of previously earned good-conduct credit
               towards his sentence;

       (2)     abused its discretion by making a deadly
               weapon   finding  and  imposing  a   fine in
               violation of the Ex Post Facto Clause;

       (3)     erred in calculating his "sentence begin
               date,   his "mandatory supervision discharge
                       II


               date," and his "maximum discharge date"; and

       ( 4)    failed       to   restore    previously       earned   time


       2
           Petition, Docket Entry No. 1, p. 2.
       3
           Id. at 5.



                                            -2-
              credits under the "Prison Management Act" in
              violation of the Ex Post Facto Clause and the
              Due Process Clause. 5

Because Richard has not yet raised these claims in state court, his
                                                                      6
Petition is subject to dismissal for lack of exhaustion.


                                  II.   Discussion

      A prisoner in state custody is not entitled to federal habeas

review "unless it appears that .                the applicant has exhausted

the remedies available in the courts of the State."                   28    u.s.c.
§ 2254 (b) ( 1) (A) . This means that a state prisoner "must exhaust all

available state remedies before he may obtain federal habeas corpus

relief."       Sones v.    Hargett,     61 F.3d 410,   414   (5th Cir.     1995).

Exceptions exist only where "there is an absence of available State

corrective      process"    or    "circumstances     exist   that   render    such

process ineffective to protect the rights of the applicant."                    28

U.S. C. § 2254 (b) ( 1) (B) .    A reviewing court may raise a petitioner's

failure to exhaust sua sponte.             See Tigner v. Cockrell,        264 F.3d

521, 526 (5th Cir. 2001).

      In Texas, a criminal defendant may exhaust remedies by taking

the following paths:            (1) the petitioner may file a direct appeal

from a judgment of conviction followed, if necessary, by a petition

for discretionary review in the Texas Court of Criminal Appeals;

and/or (2) he may file a petition for a writ of habeas corpus under


      5
          Id. at 6-7.



                                         -3-
Article      11.07      of    the   Texas    Code    of Criminal            Procedure       in   the

convicting          court,    which    is    transmitted        to    the    Texas     Court      of

Criminal Appeals once the trial court determines whether findings

are necessary.              See Tex. Code Crim. Proc. art. 11.07 § 3(c); see

also Busby v. Dretke, 359 F.3d 708, 723                       (5th Cir. 2004)             ("Habeas

petitioners must exhaust state remedies by pursuing their claims

through       one     complete      cycle    of    either     state     direct        appeal      or

post-conviction collateral proceedings.").

       Challenges to a parole revocation are cognizable in a state

habeas proceeding under Article 11.07 of the Texas Code of Criminal

Procedure.           See,    ~'     Ex Parte Evans,         964 S.W.2d 643,           647     (Tex.

Crim. App. 1998)            (citing Board of Pardons and Paroles ex rel. Keene

v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex.

Crim. App. 1995)).             As with claims pertaining to a criminal trial,

a prisoner must file an application for state habeas corpus relief

in the court and county in which he was convicted.                             See Evans, 964

S.W.2d at 648 (citing Ex parte Woodward, 619 S.W.2d 179 (Tex. Crim.

App.    1981); Ex parte Alexander,                 861 S.W.2d 921,           922    (Tex.     Crim.

App . 19 9 3 ) ) .

       Richard         concedes       that   he     has   not        filed    any     petition,

application,          or motion       in state      court   to       challenge      his     parole

revocation. 7           Therefore,      it    is    evident      that       Richard     has      not

exhausted state court               remedies before         seeking federal            review.



       7
           Petition, Docket Entry No. 1, p. 4.

                                              -4-
Because   state        process        remains     available,            Richard    does    not   fit

within    a     recognized            exception       to    the    exhaustion        doctrine.

Accordingly,         the pending Petition must be dismissed as premature

for lack of exhaustion.


                       III.       Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a       final       order      that    is     adverse     to     the    petitioner.         A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a                                   constitutional

right," 28 U.S.C.            §    2253 (c) (2),       which requires a petitioner to

demonstrate          "that    reasonable         jurists       would       find    the     district

court's       assessment         of    the     constitutional            claims    debatable        or

wrong."       Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)                              (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                                Where denial of

relief is based on procedural grounds the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."                                    Slack, 120

S. Ct. at 1604.

     A district court may deny a certificate of appealability, sua

sponte,   without        requiring           further       briefing       or     argument.       See

Alexander       v.    Johnson,         211     F.3d     895,      898     (5th    Cir.     2000).


                                                 -5-
Reasonable jurists would not debate that the petitioner has not yet

exhausted available state court remedies or that the Petition is

premature.    Therefore,     a   certificate    of   appealability       will   not

issue.


                       IV.       Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.      The Petition for a Writ of Habeas Corpus by a
             Person in State Custody filed by David Cleo Richard
             (Docket Entry No. 1) is DISMISSED without prejudice
             for lack of exhaustion.

     2.      Petitioner's Application to     Proceed In   Forma
             Pauperis (Docket Entry No. 2) is DENIED as moot.

     3.      A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this the           s-tl,   day of   Ot.M," 2018.




                                               UNITED STATES DISTRICT JUDGE




                                      -6-
